IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                             No. 01-60791
                           Summary Calendar



JANITA WEST,
                                                   Plaintiff-Appellant,

versus

MISSISSIPPI DEPARTMENT OF PUBLIC SAFETY,

                                                   Defendant-Appellee.

         __________________________________________________

            Appeal from the United States District Court
              for the Southern District of Mississippi
                        (No. 3:00-CV-437-WS)
          ________________________________________________
                            May 22, 2002


Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant    Janita   West   appeals   from   an   adverse

summary judgment dismissing her Title VII claim as time-barred.

For the following reasons, we affirm.

                     I.    FACTS AND PROCEEDINGS

     West is employed by defendant-appellee Mississippi Department

of Public Safety (the “Department”) as a state trooper. She claims


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
that from 1987 until April 1998, she was sexually harassed and

discriminated against by her supervisor.            Importantly, in her

deposition testimony and in discovery responses, West admitted that

no incidents of alleged harassment occurred after April 1998, when

she initiated an internal grievance procedure.           When the internal

grievance procedure did not yield the relief she sought, West filed

a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) in late February or early March of 2000.

Thereafter, West filed this suit, asserting claims for gender

discrimination and retaliation in violation of Title VII and for

intentional   infliction   of     emotional   distress   in   violation   of

Mississippi law.    On the Department’s motion for summary judgment,

the district court dismissed West’s complaint with prejudice. West

timely appealed.1

                            II.    DISCUSSION

     We review the district court’s grant of summary judgment de

novo, applying the same standard as the district court.          Morris v.

Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).

Summary judgment is proper if there is no genuine issue as to any

material fact.     Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).       A genuine issue of fact exists only “if

the evidence is such that a reasonable jury could return a verdict

     1
        On appeal, West does not challenge the district court’s
summary dismissal of her claim for intentional infliction of
emotional distress; she only contests the dismissal of her Title
VII claim.

                                     2
for the non-moving party.”              Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986).

       In   this     case,    we    find   that    the    district    court    properly

dismissed West’s Title VII claim as untimely.                  A Title VII claimant

must file a charge of discrimination with the EEOC within 180 days

of the alleged unlawful event.               42 U.S.C. § 2000e-5(e)(1).           Timely

filing of a charge with the EEOC is a prerequisite to maintaining

a Title VII action.          United Air Lines, Inc. v. Evans, 431 U.S. 553,

555 n.4 (1977).        Although she admitted that she was not subjected

to any alleged unlawful conduct after April 1998, West waited

almost      two    years     before    filing      her    charge     with   the    EEOC.

Accordingly, West’s Title VII claim is barred as she failed to file

her EEOC charge within Title VII’s 180-day window.

       West argued to the district court that the limitations period

should be equitably tolled because state law required her to

exhaust internal grievance procedures before filing a complaint

with   the    EEOC.          The    district      court    properly    rejected    this

contention, as “the pendency of a grievance, or some other method

of collateral review of an employment decision, does not toll the

running of the limitations period.”                      Delaware State College v.

Ricks, 449 U.S. 250, 261 (1980); see also Holmes v. Texas A&M

Univ., 145 F.3d 681, 684-85 (5th Cir. 1998).

       West       attempts     to    avoid       the   district      court’s   correct

disposition of her Title VII claim by presenting two new arguments

that she admits were not presented to the district court.                            We

                                             3
decline to consider these arguments as they were raised for the

first time on appeal.       See Little v. Liquid Air Corp., 37 F.3d
1069, 1071 n.1 (5th Cir. 1994) (en banc) (“[T]he plaintiffs may not

advance on appeal new theories or raise new issues not properly

before the     district   court    to   obtain   reversal   of   the   summary

judgment.”).

                            III.    CONCLUSION

     The district court properly granted summary judgment on the

record before it.    The judgment of the district court is therefore

AFFIRMED.




                                        4